JUDGMENT

                                   Court of Appeals
                               First District of Texas
                                    NO. 01-14-00482-CV

                                RSL-3B-IL, LTD., Appellant

                                              V.

          THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
         AND PRUDENTIAL STRUCTURED SETTLEMENT COMPANY
 F/K/A PRUDENTIAL PROPERTY AND CASUALTY INSURANCE COMPANY OF
                   HOLMDEL, NEW JERSEY, Appellees

   Appeal from the 269th District Court of Harris County. (Tr. Ct. No. 2012-12560).

         This case is an appeal from the final judgment signed by the trial court on March 18,
2014. After submitting the case on the appellate record and the arguments properly raised
by the parties, the Court holds that the trial court’s judgment contains no reversible error.
Accordingly, the Court affirms the trial court’s judgment.

         The Court orders that the appellant, RSL-3B-IL, Ltd., pay all appellate costs.

         The Court orders that this decision be certified below for observance.

Judgment rendered July 9, 2015.

Panel consists of Justices Jennings, Bland, and Massengale. Opinion delivered by Justice
Bland.